SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 11-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No. 1-768 PROGRESS RAIL SERVICES CORPORATION 401(K) PLAN (Full title of the Plan) CATERPILLAR INC. (Name of issuer of the securities held pursuant to the Plan) dams Street, Peoria, Illinois 61629 (Address of principal executive offices) REQUIRED INFORMATION Item 1. The audited statements of net assets available for Plan benefits as of the end of the latest two fiscal years of the Plan are attached hereto as Exhibit A. Item 2. The audited statements of changes in net assets available for Plan benefits for the latest two fiscal years of the Plan are attached hereto as Exhibit B. Item 3. Not applicable. Item 4. The statements required by Items 1 and 2 have been prepared in accordance with the applicable financial reporting requirements of ERISA. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the trustees (or other persons who administer the Plan) have duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. PROGRESS RAIL SERVICES CORPORATION 401(K) PLAN November 5, 2010 By: /s/Brian K. Buttram Name: Brian K. Buttram Title: Plan Administrator Progress Rail Services Corporation 401(k) Plan Financial Statements and Supplemental Schedule December 31, 2009 and 2008 Progress Rail Services Corporation Progress Rail Services Corporation 401(k) Plan Index Page(s) Report of Independent Registered Public Accounting Firm Financial Statements Statements of Net Assets Available for Benefits December 31, 2009 and 2008 1 Statements of Changes in Net Assets Available for Benefits Years Ended December 31, 2009 and 2008 2 Notes to Financial Statements December 31, 2009 and 2008 3–11 Supplemental Schedule Schedule H, Line 4i - Schedule of Assets (Held at End of Year) December 31, 2009 13 Note:Other schedules required by 29 CFR 2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable. Report of Independent Registered Public Accounting Firm To the Participants, Plan Administrator, Investment Plan Committee and Benefit Funds Committee of the Progress Rail Services Corporation 401(k) Plan In our opinion, the accompanying statements of net assets available for benefits and the related statements of changes in net assets available for benefits present fairly, in all material respects, the net assets available for benefits of the Progress Rail Services Corporation 401(k) Plan(the “Plan”) at December 31, 2009and 2008, and the changes in net assets available for benefits for the years then ended in conformity with accounting principles generally accepted in the United States of America.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits.We conducted our audits of these statements in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. As discussed in Note 2 of the financial statements, the Plan adopted the provisions of ASU 2010-25, Reporting Loans to Participants by Defined Contribution Pension Plans, as of December 31, 2008. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental Schedule H, Line 4i - Schedule of Assets (Held at End of Year) is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule is the responsibility of the Plan's management.The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. Peoria, Illinois November 5, 2010 Exhibit A Progress Rail Services Corporation 401(k) Plan Statements of Net Assets Available for Benefits December 31, 2009 and 2008 Investments, at fair value Caterpillar Inc. stock $ $ Mutual funds Common collective trust Group annuity contract Total investments Receivables Participant loans Participant contribution receivable Employer contribution receivable Total receivables Liabilities Refund payable – Net assets available for benefits $ $ The accompanying notes are an integral part of these financial statements Page 1 Exhibit B Progress Rail Services Corporation 401(k) Plan Statements of Changes in Net Assets Available for Benefits Years Ended December 31, 2009 and 2008 Investment income Interest and dividends $ $ Net appreciation (depreciation) in fair value of investments ) Net investment income (loss) ) Contributions Employer Participant Rollover Total contributions Deductions Benefits paid to participants and beneficiaries Administrative expenses Total deductions Net increase (decrease) ) Net assets available for benefits - beginning of year Net assets available for benefits - end of year $ $ The accompanying notes are an integral part of these financial statements. Page 2 Progress Rail Services Corporation 401(k) Plan Notes to Financial Statements December 31, 2009 and 2008 1. Plan Description The following description of the Progress Rail Services Corporation 401(k) Plan (the Plan) provides only general information.For a more complete description of the Plan’s provisions, refer to the Plan agreement. General The Plan was established September 1, 2002, and is a defined contribution plan covering substantially all nonunion employees of Progress Rail Services Corporation (the Company) and its subsidiaries.The Company is a 100 percent-owned subsidiary of Caterpillar Inc.The Plan replaces the benefits provided by Electric Fuels Corporation 401(k) Plan, Chemetron Railway Products, Inc. Savings and Investment Program and United Industries Corporation Employees Savings Trust (the Prior Plans).The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA).The Plan was amended in 2009 to add Progress Vanguard Corporation and Progress Rail Raceland Corporation as co-sponsors of the Plan. Rollovers in the statement of changes in net asset available for benefits include transfers of $95,185 in 2009 ($13,950 in 2008). The transfers are attributable to Plan participants who were formerly participants in Progress Rail Services Corporation - Bargaining Unit 401(k) Plan, a defined contribution plan covering substantially all union employees of the Company and its subsidiaries. During the respective Plan year, these participants transferred to non-union position and therefore eligible to participate in the Plan. Contributions Each year, participants may contribute up to 30 percent of pretax annual compensation, as defined in the Plan.Participants may also contribute amounts representing distributions from other qualified defined benefit or defined contribution plans.The Company makes a matching contribution to participant accounts in an amount equal to 100 percent of the participant’s elective deferral that does not exceed six percent of the participant’s compensation.The Company may also make a discretionary profit sharing contribution and qualified nonelective contributions, as defined in the Plan, to participants who are actively employed at the end of the Plan year.Participants direct the investment of their contributions into various investment options offered by the Plan.Contributions are subject to certain limitations. Participant Accounts Each participant’s account is credited with the participant’s elective deferrals, Company matching contributions, earnings for the participant-directed investments and allocations of the Company’s discretionary profit sharing and discretionary nonelective contributions.Allocations are based on participant earnings, as defined.The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. Vesting Participants are vested immediately in their contributions and employer matching contributions plus actual earnings thereon.Vesting in the Company’s discretionary profit sharing contributions and qualified nonelective contributions is based on years of service.A participant is 100 percent vested after five years of credited service. Page 3 Payment of Benefits The entire vested balance of a participant’s account may be distributed at the date of the participant’s retirement from the Company, termination from service from the Company, death or permanent and total disability.Participants may request a withdrawal of their accounts, excluding their matching contributions, in cases of financial hardship.The normal retirement age, as defined by the Plan, is the date at which participants reach the age of 65.In-service distributions are permitted from a participant’s vested account balance, provided the participant has attained the age of 59½. On termination of service, benefits may be paid as a lump-sum distribution or in substantially equal installments to the participant.Benefits are recorded when paid. Participant Loans Participants may borrow from their fund accounts a minimum of $500 up to a maximum equal to the lesser of $50,000 or 50 percent of their account balance.A participant may not have more than one loan outstanding at a time.The loans are secured by the balance in the participant’s account and bear interest at rates which are commensurate with local prevailing rates as determined by the plan administrator.Principal and interest are paid ratably through monthly payroll deductions within a specific period of time. Forfeitures At December 31, 2009, forfeitures of terminated participants’ nonvested accounts were $749 ($7,537 in 2008).These accounts will be used to reduce future Company contributions. Administration The Plan is administered by Progress Rail Services Corporation, which is responsible for non-financial matters, and the Benefit Funds Committee of Progress Rail Services Corporation, which is responsible for financial aspects of the Plan. Progress Rail Services Corporation and the Benefit Funds Committee have entered into a trust agreement with Reliance Trust Company (the "Trustee") to receive contributions, administer the assets of the Plan and distribute withdrawals prusuant to the Plan. Plan Termination Although it has not expressed any intent to do so, the Company has the right under the Plan at any time to terminate the Plan subject to provisions of ERISA. In the event of Plan termination, Plan assets will be distributed in accordance with the provisions of the Plan. 2. Summary of Significant Accounting Policies Basis of Presentation The financial statements of the Plan have been prepared under the accrual method of accounting. New Accounting Guidance In May 2009, the FASB issued accounting guidance on subsequent events that establishes standards of accounting for and disclosure of subsequent events.The guidance requires evaluation of subsequent events through the date of financial statement issuance.The Plan adopted the guidance for the plan year ending December 31, 2009. In April and September 2009, the FASB issued accounting guidance that expands disclosures regarding the inputs and valuation techniques used to measure fair value.The guidance also requires disclosure of debt and equity securities by major category, on a more disaggregated basis than had previously been required.The Plan adopted the guidance for the plan year ending December 31, 2009. Page 4 On July 1, 2009, the Financial Accounting Standards Board (FASB) released the Accounting Standards Codification (ASC).The ASC became the single source of authoritative nongovernmental generally accepted accounting principles (GAAP) and is effective for periods ending after September 15, 2009.All existing accounting standards documents were superseded, and any other literature not included in the ASC is considered nonauthoritative.The adoption of the ASC did not have any impact on the Plan’s financial condition, as the ASC did not change existing GAAP.The adoption of the ASC changes the approach of referencing authoritative literature by topic rather than by type of standard.Accordingly, references to former FASB positions, statements, interpretations, opinions, bulletins or other pronouncements in the Plan’s notes to financial statements are now presented as references to the corresponding topic in the ASC. In September 2010, the Financial Accounting Standards Board (FASB) released Accounting Standards Update (ASU) 2010-25, Reporting Loans to Participants by Defined Contribution Pension Plans. The ASU clarifies how loans to participants should be classified and measured by defined contribution pension benefit plans. Participant loans were previously classified as investments at fair value in accordance with ASC 962-325-45-10. ASU 2010-25 requires that participant loans be classified as notes receivable from participants, which are segregated from plan investments and measured at their unpaid principal balance plus any accrued but unpaid interest.As permitted under the ASU, the Plan has retrospectively adopted the ASU for the Plan years ending December 31, 2008 and 2009. The adoption of ASU 2010-25 had a material impact to the presentation of the statement of net assets available for benefits. The adoption of other new accounting guidance did not have a material impact on the Plan’s financial statements. Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and changes therein, and disclosure of contingent assets and liabilities.Actual results may differ from those estimates. Administrative Expenses The Company provides certain administrative and accounting services to the Plan at no cost.Most administrative expenses are paid directly by the Plan sponsor and include audit fees and legal fees.Administrative expenses incurred by the Plan include loan and distribution fees charged directly to the participant’s accounts and investment management fees, which are netted against investment returns. Concentrations of Credit Risk Financial instruments that potentially subject the Plan to concentrations of credit risk are part of the holdings in the Plan’s investments.Management believes that the custodian maintains the Plan’s investments with high credit quality institutions and attempts to limit the credit exposure to any particular investment. Risk and Uncertainties The Plan invests in various investment securities.Investment securities are exposed to various risks, such as interest rate, market and credit risks.Due to the level of risk associated with certain investment securities, it is at least reasonably possible that changes in the values of investment securities will occur in the near term and that such changes could materially affect participants’ account balances and the amounts reported in the statements of net assets available for benefits. Subsequent Events Management has evaluated subsequent events and their potential effects on these financial statements through the date which these financial statements were issued. Page 5 3. Investment Information The Plan’s investments are reported at fair value.Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.See Note 5 for discussion of fair value measurements. During 2009 and 2008, the Plan’s investments (including gains and losses on investments bought and sold, as well as held during the year) appreciated (depreciated) in value by $15,562,944 and $(24,519,431), respectively. Mutual funds $ $ ) Common collective trust ) Caterpillar Inc. stock ) Net investment income (loss) $ $ ) The fair values of individual investments that represent five percent or more of the Plan’s net assets as of December 31 are as follows: Key Guaranteed Portfolio Fund $ $ American Funds Growth Fund A Davis NY Venture A Fund * MFS Value Fund - A PIMCO Total Return Admin Fund Thornburg International Value Fund Van Kampen Small Cap Value Fund * Janus Adviser Forty Class S Fund * Caterpillar Inc. stock * *Investment holdings did not meet the 5% threshold. Page 6 4. Investment Contract with Insurance Company The Plan has a group annuity contract with Great-West Life & Annuity Insurance Company (Great-West) that invests contributions in the Key Guaranteed Portfolio Fund.The Key Guaranteed Portfolio Fund is a general account product. The methodology for calculating the interest crediting rate is based on the earnings of the underlying assets in the entire medium-long term new portfolio compared to the minimum interest crediting rate, as stated in the contract, and prevailing market conditions. The interest crediting rate is reset quarterly. Contract value is the relevant measurement attribute for that portion of the net assets available for benefits attributable to the group annuity contract since the contract was determined to be fully benefit-responsive.The contract is included in the financial statements at fair value which approximates contract value.The account is credited with earnings on the underlying investments and charged for participant withdrawals and administrative expenses.Contract value represents contributions made under the contract, plus earnings, less participant withdrawals and administrative expenses.Participants may ordinarily direct the withdrawal or transfer of all or a portion of their investment at contract value.The guaranteed investment contract issuer is contractually obligated to repay the principal and a specified interest rate that is guaranteed to the Plan. There are no reserves against contract value for credit risk of the contract issuer or otherwise.The fair value of the investment contract at December 31, 2009 and 2008, was $12,705,335 and $11,522,753, respectively.The crediting interest is based on a formula agreed upon with the issuer but may not be less than zero percent.Such interest rates are reviewed on a quarterly basis for resetting. Certain events limit the ability of the Plan to transact at contract value with the issuer.Such events include the following:(a) amendments to the Plan document (including complete or partial Plan termination or merger with another plan), (b) changes to the Plan’s prohibition on competing investment options or deletion of equity wash provisions, (c) bankruptcy of the Plan sponsor or other Plan sponsor events that cause a significant withdrawal from the Plan or (d) the failure of the trust to qualify for exemption from federal income taxes or any required prohibited transaction exemption under ERISA.The plan administrator does not believe that any events which would limit the Plan’s ability to transact at contract value with participants are probable of occurring. The group annuity contract does not permit the insurance company to terminate the agreement prior to the scheduled maturity date. Average Yields Based on actual earnings 3.41% 3.99% Based on interest rate credited to participants 3.16% 3.55% Page 7 5. Fair Value Measurements In September 2006, the FASB issued accounting guidance on fair value measurements, which provides a common definition of fair value and a framework for measuring assets and liabilities at fair values when a particular standard prescribes it.In addition, this guidance expands disclosures about fair value measurements.The Plan adopted the provisions of this guidance as of January 1, 2008.The adoption of this guidance did not have a material impact on the Plan’s financial statements. The guidance on fair value measurements defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants.The guidance also specifies a fair value hierarchy based upon the observability of inputs used in valuation techniques.Observable inputs (highest level) reflect market data obtained from independent sources, while unobservable inputs (lowest level) reflect internally-developed market assumptions.In accordance with this guidance, fair value measurements are classified under the following hierarchy: · Level 1 – Quoted prices for identical instruments in active markets. ·
